Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 1 of 11. PageID #: 26319




                          Single-Document Comparison:
          Mallinckrodt Proposed Document Search Terms (October 8, 2018)


                                      Legend

      Red text         The red text reflects the terms for which Mallinckrodt’s as-
                       applied search term set proposes to modify the terms set forth
                       in the current search term demand from Keller Rohrback.
                       Please note that the document incorporates your two rulings
                       regarding search terms provided on 10/7/18 – that is, all
                       "w/100" need to be changed to "w/50", including the one
                       before the numbered search strings, and all "AND" connectors
                       need to be changed to "w/50". All terms in black text are
                       found in both sides’ search term sets.

      Grey and beige   On July 24, Keller Rohrback provided its search term demand
      shading          with certain terms highlighted as “high priority.” For
                       additional context, the search strings herein shaded in beige
                       correspond to those that were previously indicated by Keller
                       Rohrback as high priority terms. The search strings herein
                       shaded in grey correspond to those that were previously
                       indicated by Keller Rohrback as not high priority terms.
    Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 2 of 11. PageID #: 26320




(SAO or “short acting opioid” or LAO or “long acting opioid” or ROO or “rapid onset opioid” or
“ER-LA” or “ER/LA” or “extended release, long acting” or (Oxy* w/5 30) or *Contin or
Dilaud* or Delaud* or Butran* or Hysing* or Hising* or Targin* or (morphine w/2 sulfate) or
*morphine or codeine or hydromorphone* or bupren* or *oxycodone or Kadian or Kadean or
Norco or Actiq or Fentora or fentanyl* or fentin* or durages* or Nucynta or nucinta or nusynta
or Nucynta or tapent* or opana* or perco* or perca* or subsys or subsis or exalgo* or
roxicodone* or roxeco* or Xartemis* or Xartim* or methadose or methadone or naltrex* or
opoid* or opiod* or opioid* or opiate* or magnacet or oxymorphone)

w/501001 of any of the search queries below:

    No.   Search String

    1.    jama OR nejm or “journal of the american medical association” or “new england journal of
          medicine”
    2.    Krebs or Kolodny or Lembke or Dreamland


    3.    Gravely OR (Jane w/2 Porter) OR (Hershel w/2 Jick)

    4.    (neonatal OR infant* OR newborn* OR bab*) w/3 (withdrawal)

    5.    /AND "black market" or illegal or street or dealer or stolen or theft or "false prescription" or "fake
          prescription"
    6.    (("Center* for Disease Control" OR "CDC") w/10 guideline) or epidemic OR crisis OR catastrophe
          OR "public safety" OR "public health" or advisory or HIV or aids

    7.    death* OR dying OR dead OR dies OR mortalit* OR fatal* OR toxic* OR coma or kill* OR (life w/3
          threat*) or overdos* or OD

    8.    /AND w/100 addict* OR hook* OR junk* OR dop* OR abus* OR kick* OR habit* OR overus* OR
          deter*“ADF” or “ADT”
    9.    "ER visit*" OR hospital* OR rehab* OR detox OR intervention* OR emergency OR clinic

    10.   recreational OR illicit OR illegal OR heroin OR herin OR herion or opium

    11.   NDS or "Pharmaceutical Data Services" OR PDS or "PRA Health" or SDI or "Source Healthcare" or
          “Wolters Kluwer”

    12.   Bllshit or bullshit or "bull shit" or corrupt or "cover up" or crap* or cya or dammit or damn or
          "deep shit" or “f—k” or “f-ed” or “f-uck” or fcuk or "fu k" or fu*k or fuck* or garbage or "gray



1
    Except where otherwise noted.
Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 3 of 11. PageID #: 26321
                            Single-Document Comparison:
            Mallinckrodt Proposed Document Search Terms (October 8, 2018)



No.   Search String

      area" or "grey area" or "hit the fan" or "red flag" or s—t or s-hit or “sh t” or shit* or "time bomb"
      or toxic or “wtf” or (whiskey w/2 tango w/2 foxtrot) or OMG or “O.M.G.”

13.   ((DOJ or justice or DEA or Florida) w/5 settlement) or ((Hobart w/25 (diver* or fail* or violat* or
      audit* or secure or security or DEA or investing*))

14.   “South Florida Pain” or George w/in 2 of (Jeff* OR Chris*) or “American Pain” or “Executive Pain”
      or “Hallandale Pain” or “East Coast Pain”

15.   “C.A.R.E.S” or (CARES w/2 Alliance) or “Collaborating and Acting Responsibly to Ensure Safety” or
      (Charles w/2 Argoff) or (Bradley w/2 Galer) or “Defeat Chronic Pain Now” or (Defeat w/2 Chronic)

16.   "adverse event*” or “adv event" or AERS or FAERS OR PV OR Pharmacovig*

17.   Arclight or IMS or IQVIA or Quintiles* or Scriptline* or Verispan* or Medscape

18.   "blue highway" or “oxy express” or migrat*

19.   /AND w/100 chew* OR inject* OR insufflat* OR snort OR grind OR ground OR illicit OR cook* OR
      dissolv* OR crush* OR break* OR inhal* OR heat* OR soak* OR manipul* OR shoot* OR intraven*
      OR “IV” OR "route of administration" or tamper*

20.   w/50 interstate

21.   bonus* OR compensat* OR lie* OR lying OR Liar* OR jail OR (lock* w/2 up) OR prison

22.   w/25 convict* OR liabilit* OR liabl* OR sue* OR violat* OR kill* OR wrong* OR victim* OR idiot*
      OR fine* OR punish* OR penal* OR license* OR DOJ OR plea* OR judgment* OR feds OR
      "attorney* general*" OR subpoena

23.   Whistle*blower or “whistle blower” OR hid* OR hiding* OR secret OR "cover up" OR conceal* OR
      scam* OR "witch hunt" OR crime* OR criminal* OR uncomfortabl* OR fault OR misgiving* OR
      worrie* OR worry OR trouble* OR problem*

24.   Hyperalgesia

25.   "market share" OR marketshare OR (share w/5 market) OR (leader w/5 market)



26.   “return on investment” OR ROI OR budget* OR "business plan" OR strateg* OR meeting* OR
      minutes* OR agenda* OR payor* OR project* OR (growth w/5 plan) OR snapshot* OR report*
Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 4 of 11. PageID #: 26322
                            Single-Document Comparison:
            Mallinckrodt Proposed Document Search Terms (October 8, 2018)



No.   Search String

27.   chargeback* OR (volume w/10 (discount* OR rebate*)) OR assistance OR coupon

28.   "Law Enforcement Executive Development" OR (FBI w/2 LEEDA)

29.   Mitigation OR REMS OR "Risk MAP" or RiskMap or "patient guidelines" or informed or consent or
      IRB or "investigator brochure"

30.   "dear doctor" OR "dear health*" or "Dear HCP" or PIR or "information response"

31.   ("prescription* monitor* program*" OR PMP OR PDMP) w/25 Ohio

32.   (citizen w/5 petition*)

33.   complain* OR (incident w/5 report*)

34.   DDMAC OR OPDP or minutes or "FDA contact" or "Type B" or "Type C" or "contact record" or
      "warning letter" or "untitled letter" or "incomplete response" or "complete response" OR label
      OR "black box"

35.   ((DEA or "Drug Enforcement Administration") w/10 (report* OR notif* OR submit*)) w/25 Ohio
      OR Narcs
36.   doctor w/5 shop*

37.   effective w/2 control*

38.   PhRMA w/5 Code

39.   warning w/2 letter*

40.   congress* or lobby* or senat*

41.   investigat*

42.   "controlled substances act" OR csa OR “1301”

43.   Grassley OR Baucus OR Hatch OR Wyden OR McCaskill
Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 5 of 11. PageID #: 26323
                             Single-Document Comparison:
             Mallinckrodt Proposed Document Search Terms (October 8, 2018)



No.   Search String

44.   /AND ((suspicious w/10 prescrib*) OR (suspicious w/3 order)) w/25 OhioOR SOM

45.   w/10 relief OR pain OR use OR function

46.   w/10 "daily"

47.   w/50 effect* OR efficac* or w/10 ("improved function" OR (level w/5 function))

48.   "around the clock" OR ((24 w/2 hour) OR (“twenty four hour” OR “twenty-four hour” OR “twenty
      four” w/2 hour OR “twenty-four” w/2 four w/2 hour)

49.   "field sales team" OR "sales rep*" OR pamphlet* OR brochure* OR "sales sheet*" OR video OR
      journal* OR reprint* OR article* OR publication* OR manual*

50.   "fifth vital" OR "5th vital"

51.   "promotional review committee" OR PRC OR "legal review" OR "medical legal"

52.   nonopioid* OR nonopiate* OR (non w/2 (opioid* OR opiate*))

53.   w/50 *arthriti* OR rheumat* OR anykylosing OR spondylit* OR spondyloarthri* or fibromyalgia
      or headache

54.   w/50 elderly OR geriatric* OR seniors OR "senior citizens"

55.   (exaggerate* w/5 (fear* OR scar* OR terr*))

56.   w/50 (inflam* OR "diabetic" OR DM OR DPN OR disc* OR "back pain")

57.   (key w/5 message*) OR (action w/5 plan*))

58.   w/25 (marketing OR adverti* OR unbrand* OR brand* OR present* OR conference* OR
      exhibition* OR (video w/2 conferenc*) OR videoconferenc* OR poster* OR "trade show*" OR
      "visual aid*" OR handout* OR "hand out*" OR flyer* OR factsheet* OR "fact sheet*" OR "visual
      aid* OR "leave behind" OR one sheet*")

59.   (med* w/2 (necessary OR unnecessary))

60.   (mild w/5 pain)
Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 6 of 11. PageID #: 26324
                              Single-Document Comparison:
              Mallinckrodt Proposed Document Search Terms (October 8, 2018)



No.   Search String

61.   mislead* OR deceive* OR misled OR misrep* OR deceiv* OR decept* or omit* or omission* or
      fraud*

62.   “nonsteroidal* antiinflammatory” OR "NSAID*" OR Tylenol OR Advil OR Aleve OR acetaminophen
      OR ibuprofen OR aspirin OR naproxen
63.   (overprescrib* OR overdos* OR (doctor* w/5 shop*) OR alias* OR (drug* w/5 seek*) OR (multi*
      w/5 prescri*) OR (multi* w/5 physician*) OR (refill* w/5 histor*) OR crime* OR criminal* OR
      illicit)

64.   (prescribe* w/5 guide*)

65.   (quality w/2 life)

66.   (sciatic* OR (nerve* w/5 pain*) OR radiculo* OR (nerve* w/5 (imping* OR press*)))

67.   (script* w/10 (market* OR sale* OR rep*))

68.   Marketing w/25 (study OR studies OR trial* OR experiment* OR analys* OR research* OR
      investigat* OR conduct* OR author* OR scientific OR empirical OR statistic* OR observational OR
      cohort OR epi*)
69.   (suspect* OR fake* OR faking OR stole* OR steal* OR scam* OR "street value" OR (drug* w/5
      deal*))

70.   (toleran* OR withdrawal*)

71.   “call note*”

72.   w/50 ceiling

73.   Chronic w/30 (“non-cancer pain” OR “non cancer pain”)

74.   danger*

75.   dependen*

76.   euphori*

77.   myth*

78.   Painkiller* or pain-killer* or “pain killer” or “pain med” or “pain manag*” or “pain pill*”
Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 7 of 11. PageID #: 26325
                              Single-Document Comparison:
              Mallinckrodt Proposed Document Search Terms (October 8, 2018)



No.   Search String

79.   predispose*

80.   risk*

81.   safe*

82.   stigma*

83.   withdrawal

84.   Chronic w/30 ("non-cancer pain" OR "non cancer pain") or noncancer

85.   ((use* OR using OR usage) w/510 ("long term" OR "short term" OR extend* OR "steady state")

86.   legitimate w/10 (pain OR patient* OR medical OR use* OR treatment* OR scien*)

87.   opioid* w/5 screen*

88.   pain* w/50100 ("off label" OR offlabel OR "prior auth*" OR reimburs*" OR disput* OR reject* OR
      "step therapy" OR indicat* OR first*line OR (not w/5 support*))
89.   pseudoaddict* OR (pseudo w/2 addict*) OR "pseudo-addict* OR toler* or depend*"

90.   undertreat* w/10 pain

91.   Marketing w/5 "focus group"
92.   ("off label" OR offlabel OR "prior auth*" OR reimburs* OR dispute* OR reject* OR "step therapy"
      OR "first*line")

93.   ((core OR high) w/2 prescriber*)

94.   “Target * w/10 (list” or panel or vet* or PCP OR PCPs OR rheumatol* OR neurol* OR nurse* OR
      RN OR "primary care" OR "pain doctor*" OR "pain specialist*" OR anesthes*)

95.   (provider* OR prescriber* OR doctor* OR physician* OR nurse* OR MD*) w/10 (decid* OR
      choos* OR chos* OR select* OR determin* OR favor* OR prefer*)

96.   w/50 (survey OR attitude* OR opinion* OR perception* OR perceive*)

97.   w/10 (detail* or market* or promot*) w/25 Ohio
Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 8 of 11. PageID #: 26326
                            Single-Document Comparison:
            Mallinckrodt Proposed Document Search Terms (October 8, 2018)



No.   Search String

98.   w/10 ((whale OR target* or "high volume") or "high prescrib*" OR (high w/3 prescriber)w/25
      Ohio)
99.   “pill w/2 mill*” w/25 Ohio

100. emergingsolutionsinpain*

101. inthefaceofpain*

102. letstalkpain*

103. painedu*

104. painknowledge*

105. partnersagainstpain*

106. prescriberesponsibly*

107. smartmovessmartchoices*

108. (("867" OR "852"OR "850" OR wholesale* OR inventory* OR sale*downstream) w/520 (data* OR
     "EDI" OR report* OR trac*OR detail* OR scorecard* OR base*)) w/25 Ohio

109. "chargeback" OR "Charge back" OR "charge-back"

110. (Distribut* OR trad*) w/20 (chain* OR network* OR partner* OR system* OR partner*)

111. (Sale* OR volume OR rebate*) w/120 (promotion OR agree* OR program* OR incentive* OR
     allowance* OR adjustment* OR discount* or rebate)

112. manufacturer w/5 *marketing*

113. ((suspicious OR above OR average OR unusual OR irregular OR atypical OR abnormal OR aberrant
     OR anomalous OR devia* OR notable OR disproportion*) w/50 (order* OR movement* OR
     volume* OR siz* OR frequen* OR sale* OR demand OR request* OR purchase* OR buy* OR flag*
     OR alert* OR release* OR pattern* OR trend* OR activit* OR forecast* OR detect* OR
     exception*)) w/25 Ohio

114. "OI" or (Order w/5 interest)

115. "CSMP"OR "SOM" OR ((monitor* OR identif* OR detect* OR discover* OR track*) w/20
     (program* OR system* protocol* OR procedure*))
Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 9 of 11. PageID #: 26327
                             Single-Document Comparison:
             Mallinckrodt Proposed Document Search Terms (October 8, 2018)



No.   Search String

116. (assign* OR monitor* OR allocat* OR impos* OR confer* OR task* OR diligence OR flag* OR
     review* OR document* OR existing OR customer*) w/120 (threshold* OR baseline* OR forecast*)

117. diversion OR Hobart w/25 diver*

118. "KYC" OR "know your customer" OR (diligence w/5 customer)

119. Cardinal* OR Amerisource* OR McKesson* OR "HD Smith*" OR "H.D. Smith*" OR "Discount
     Drug*" OR "Prescription supply*" OR CVS OR "HBC" OR "Rite Aid*" OR "Walgreen*" OR
     "Walmart" OR "Wal-mart"

120. Valuecentric* OR Valuetrak*

121. (individual OR appl* OR manufact*) w/5 Quota or "APQ"

122. "prescriber-identifiable data" OR (prescriber w/5 data)

123. net w/5 disposal

124. utilization w/5 report

125. (asses* or establish* or medical or scientific or research or industrial) w/10 (need)

126. trend* w/5 "net disposal"

127. "projected demand"

128. ("govt affairs" or "government aff*)

129. Narcan OR Naloxone OR Amitiza OR lubiprostone OR naloxegol OR movantik OR
     methylnaltrexone OR relistor OR naldemedine OR symproic

130. w/50 (release OR onset OR duration)

131. opiophobia* OR downstream OR threshold

132. Oxycotton or OC or O.C. or M30 or “M 30” or “M/30” or “Ms” or “M’s” or Blues or Roxies or
     Mallies
Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 10 of 11. PageID #: 26328
                            Single-Document Comparison:
            Mallinckrodt Proposed Document Search Terms (October 8, 2018)



                                    Marketing Search Terms

1.    w/50 “continuing medical education" OR "medical education" OR CME* OR fund* OR grant* OR
      sponsor* OR collab* OR research* OR "investigator initiated" OR IIR)
2.    w/50 ((patient* w/5 advoca*) OR (peer* w/5 program*) OR (speaker* OR w/5 bureau) * OR
      advisor* OR symposi*)

3.    (“key opinion leader*” OR kol* OR “thought leader*” OR OR (peer* w/5 program*) OR train*)

4.    Marketing w/5 (sponsorship* OR "business plan*" OR campaign* OR dinner* OR lunch* OR
      honorari* OR incent* OR gift* OR bonus* OR graft* OR brib*)

5.    Fanciullo OR ((Scott OR Dr.) w/3 Fishman) OR Haddox OR Pergolizzi OR Portenoy OR Saper OR
      ((Lynn OR Dr.) w/3 Webster) or Nalamachu or Yapundich or Schim or Hoffberg or Dore or ((Perry
      OR Dr.) w/3 Fine)

6.    "Academy of Integrative Pain Management" OR AIPM

7.    "Alcohol Drug Abuse Directors" OR NASADAD

8.    "Alliance for Patient Access" OR APA

9.    "American Academy of Pain Medicine" OR AAPM

10.   "American Chronic Pain Association" OR ACPA

11.   "American Geriatric* Society" OR AGS

12.   "American Osteopathic Association"

13.   "American Pain Foundation" OR APF

14.   "American Pain Society" OR APS

15.   "American Society for Pain Management Nursing" OR ASPMN

16.   "American Society of Addiction Medicine" OR ASAM OR ILSAM

17.   "Anti-Drug Coalition" OR CADCA

18.   "board of pharmacy" OR "boards of pharmacy"

19.   "College on Problems of Drug Dependence" OR "CPDD"

20.   "Federation of State Medical Boards" OR "FSMB"

21.   "Healthcare Distribution Alliance" OR "HDA"
Case: 1:17-md-02804-DAP Doc #: 1046-1 Filed: 10/15/18 11 of 11. PageID #: 26329
                            Single-Document Comparison:
            Mallinckrodt Proposed Document Search Terms (October 8, 2018)



22.   "Healthcare Distribution Management Association" OR "HDMA"

23.   "Joint Commission" OR JCAHO OR JHACO

24.   "National Association of Drug Diversion Investigators" OR NADDI

25.   "National Initiative on Pain Control" OR NIPC

26.   "National Pain Foundation" OR NPF

27.   "Pain and Policy Studies Group" OR PPSG

28.   "Pain Care Forum" OR PCF

29.   "Society of Interventional Pain" OR ASIPP
30.   "U.S. Pain Foundation" OR "US Pain Foundation" OR USPF

31.   "Will Rowe"

32.   "Woodberry Associates"

33.   "front group"


34.   *Panchal*

35.   "American Association for the Treatment of Opioid Dependence" OR AATOD

36.   "Physicians for Responsible Opioid Prescribing" OR PROP

37.   (media OR magazine OR spread or press)
